COURT OF APPEALS OF VIRGINIA


Present:    Judges Frank, Clements and Senior Judge Bray


RODNEY BARNES
                                             MEMORANDUM OPINION*
v.   Record No. 2843-02-2                         PER CURIAM
                                              FEBRUARY 25, 2003
MARSHALLS, INC. AND
 CONTINENTAL CASUALTY COMPANY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Gregory O. Harbison; Geoffrey R. McDonald &
             Associates, P.C., on brief), for appellant.

             (C. Ervin Reid; Wright, Robinson, Osthimer &
             Tatum, on brief), for appellees.


     Rodney Barnes (claimant) contends the Workers' Compensation

Commission erred in finding that he failed to prove that his

right arm ulnar nerve condition was causally related to his

December 24, 2000 compensable injury by accident.     Upon

reviewing the record and the parties' briefs, we conclude that

this appeal is without merit.     Accordingly, we summarily affirm

the commission's decision.     Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless we can say as a matter of law that claimant's evidence


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
sustained his burden of proof, the commission's findings are

binding and conclusive upon us.    See Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     The medical records revealed that when claimant first

sought medical treatment on December 26, 2000, from Dr. Bruce

Miller, he reported that a piece of steel had fallen on his neck

on December 24, 2000.   X-rays were normal, and Dr. Miller

diagnosed a contusion and prescribed medication.    Subsequently,

Dr. Miller referred claimant to Dr. Robert Adelaar, an

orthopedic surgeon.

     Dr. Adelaar, who first examined claimant on February 19,

2001, detected no neurological loss in claimant's right upper

extremity, no shoulder impingement, and no elbow or wrist

pathology.   Dr. Adelaar ordered physical therapy for a trapezius

injury on claimant's right side and imposed a lifting

restriction.

     Claimant continued to treat with Dr. Adelaar, who ordered

EMG and nerve conduction studies, which were performed on March

26, 2001.    Those tests showed evidence of mild ulnar neuropathy

at the elbow, with no evidence of radiculopathy, although the

testing was limited due to claimant's discomfort.

     On May 7, 2001, claimant told Dr. Adelaar that his shoulder

pain was gone, but that he still had some limited motion.

Dr. Adelaar noted that claimant might have to undergo ulnar

nerve transposition in the future.
                               - 2 -
     On August 24, 2001, Dr. Adelaar opined that claimant's

right upper extremity had reached maximum medical improvement.

     On October 1, 2001, Dr. Adelaar reported that a second EMG

showed an ongoing right ulnar neuropathy at the elbow localized

at the medial epicondyle.   Dr. Adelaar recommended surgery.    On

December 17, 2001, Dr. Adelaar performed a decompression of

claimant's ulnar nerve and subcutaneous transposition of the

right ulnar nerve, right elbow.   Dr. Adelaar excused claimant

from work for six weeks.

     Several days before claimant's December 17, 2001 surgery,

Dr. William D. Brickhouse, an orthopedist, examined claimant and

reviewed his medical records.   Dr. Brickhouse opined that the

only injury sustained by claimant as a result of the December

24, 2000 injury by accident was a trapezius muscle sprain, which

was not related to claimant's right arm compressive ulnar

neuropathy.

     "Medical evidence is not necessarily conclusive, but is

subject to the commission's consideration and weighing."

Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401

S.E.2d 213, 215 (1991).    The commission weighed the medical

evidence and accepted Dr. Brickhouse's opinion.   Dr. Adelaar did

not render any specific opinion as to the cause of claimant's

right ulnar nerve condition.

     In light of Dr. Brickhouse's opinion, the lack of any

medical evidence that claimant sustained an arm or elbow injury
                               - 3 -
at the time of the December 24, 2000 accident, and the lack of

any persuasive opinion from Dr. Adelaar regarding causation, we

cannot find as a matter of law that claimant's evidence

sustained his burden of proof.

     For these reasons, we affirm the commission's decision.

                                                          Affirmed.




                                 - 4 -